Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    (MIAMI DIVISION)

                             CASE NO.: 1:19-cv-20883-KMM/JB

 JUAN ANTONIO CANOURA,

         Plaintiff,

         v.

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY, a foreign
 corporation,

         Defendant.

  PLAINTIFF’S RESPONSE TO DEFENDANT’S NOTIFICATION OF NINETY DAYS EXPIRING
     AND PLAINTIFF’S MOTION FOR AN ORDER OF ABATEMMENT ON COUNT II &
                      SUPPORTING MEMORANDUM OF LAW
         The Plaintiff JUAN CANOURA (“Plaintiff”), by and through the undersigned counsel,

 files this Response to the Defendant STATE FARM MUTUAL AUTOMOBILE INSURANCE

 COMPANY’S (“State Farm”) Motion to Dismiss Counts II and III of Plaintiff’s Complaint and

 files this Motion for an Order abating Count II of the Plaintiff’s Complaint and in support

 states as follows.


    I.        Procedural and Factual History.

         This action commenced in January 2019 as an action for uninsured motorist benefits

 (Count I), Fla. Stat. §624.155 claim for bad faith (Count II) and Declaratory Judgment to

 Determine Liability and Total Amount of Damages (Count III). On March 26, 2016, Miguel

 Angel Cordero Illas (“negligent underinsured driver”) was driving a 1995 Ford Ranger which

 was owned by another individual at the intersection of State Road 25 (Okeechobee Road)

 and N.W. 103 Street in Hialeah, Florida. Plaintiff was lawfully operating his own vehicle at
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 2 of 7



 the same time and date. Negligent Underinsured Driver’s vehicle carelessly and negligently

 collided with the back of Plaintiff’s car. Plaintiff suffered serious injuries to his head, neck,

 back, body and limbs as a result of the collision. Plaintiff also suffered loss of earnings and

 earning capacity as a result of the collision. His medical bills total in excess of $80,000 at the

 time Plaintiff’s pre-suit demand was made to State Farm. On September 15, 2017, Plaintiff

 sent his pre-suit demand to State Farm for policy limits. State Farm responded with a

 settlement offer far below what Plaintiff was seeking. On September 5, 2018, Plaintiff filed a

 Civil Remedy Notice of Insurer Violations (“CRN”) with the Florida Department of Insurance

 alleging violations of Florida Statutes §§ 624.155(1)(b)(1) and 624.155(1)(b)(3) STATE

 FARM MUTUAL AUTOMOBILE INSURANCE COMPANY failed to cure its bad faith and over

 sixty (60) days has passed since the filing and service of the CRN, as required by Florida

 Statutes § 624.155.


        On January 9, 2019, Plaintiff filed his Complaint in the Circuit Court of the Eleventh

 Circuit in and for Miami-Dade County Florida (“State Court”). On March 7, 2019, State Farm

 filed its Answer to the Complaint in State Court, as well as a Notice of Removal to Federal

 Court. On March 7, 2019, State Farm filed its Motion to Dismiss Counts II and III of the

 Complaint in State Court. On March 14, 2019, Plaintiff filed his Reply to Defendant’s

 Affirmative Defenses and Motion to Strike Certain Affirmative Defenses in State Court. The

 Removal was later granted and the case was removed to Federal Court.
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 3 of 7



                                                 Count III


           As for Count III, entitled “Declaratory Judgement to Determine Liability and Total

 Amount of Damages,” Plaintiff is in agreement with Defendant and this Count may be

 dismissed.


                                                 Count II


           As far as Count II, Defendant asserts that Plaintiff’s Count II statutory bad faith claim

 is premature until there is a determination of liability and damages owed to the Plaintiff

 and should therefore, be dismissed. However, Plaintiff moves to abate the bad faith claim

 pending resolution of the uninsured motorist claim. We address this argument below.

                                       MEMORANDUM OF LAW


     II.      Legal Standard on A Motion to Dismiss.

           A compliant need only contain a short and plain statement of the facts indicating

 that a cause of action exists. Fla. R. Civ. Pro. 1.1110(b). A detailed recitation of facts is unnecessary.

 “A complaint need only state facts sufficient to indicate that a cause of action exists and need not

 anticipate affirmative defenses. Thompson v. Martin, 530 So.3d 495, 496 (Fla.2d DCA 1988). If “the

 complaint properly states a cause of action upon which relief can be granted,” it is not subject to

 dismissal as a matter of law. Sobi v. Fairfield Resorts, Inc., 846 So.2d 1204, 1206 (Fla 5th DCA 2003).

           In determining whether a cause of action is properly stated, the trial court “must confine its

 review to the four corners of the complaint, draw all inferences in favor of the pleader, and accept

 as true all well pleaded allegations.” Id. “The question for the trial court to decide is simply whether,

 assuming all the allegations in the complaint to be true, the plaintiff would be entitled to the relief

 requested. Citeron v. Osmose Wood Preserving, Inc., 681 So. 2d 859, 861 (Fla. 5th DCA 1996).
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 4 of 7



        A. Florida Law Is Clear That Abatement Is Preferred Over Dismissal Where A
           Fla. Stat. §624.155 Claim for Bad Faith Is Pled In The Same Lawsuit As A
           Claim For UM Benefits.


        Florida law permits an unripe Fla. Stat. §624.155 claim for bad faith to be pled in the

 same lawsuit as a claim for UM benefits, subject to its abatement until the damages are

 determined. See Fridman v. Safeco Ins. Co., 185 So. 3d 1214 (Fla. 2016) (holding “our decision

 in Ruiz made clear that abatement is an appropriate procedural device”); Allstate Indem. Co.

 v. Ruiz, 899 So. 2d 1121, 1130 (Fla. 2005) (allowing abatement where coverage and Fla. Stat.

 §624.155 claims are filed together in the same lawsuit). The Fourth District Court of Appeals

 reiterated, “where a first party bad faith action is joined with a claim for UM benefits, the

 appropriate relief is to abate the bad faith action until liability and damages under the policy

 have been established.” Safeco Ins. Co. of Ill. v. Beare, 152 So. 3d 614, 616-17 (Fla. 4th DCA

 2014); see also, e.g., State Farm Mut. Auto. Ins. Co. v. Tranchese, 4 So. 3d 809, 810 (Fla. 4th DCA

 2010) (“Where causes of action for both the underlying damages and bad faith are brought

 in the same action, the appropriate step is to abate the bad faith action until coverage and

 damages have been determined.”); Dela Cruz v. Progressive Select Ins. Co., No. 8:14-cv-2717-

 T-30TGW, 2014 WL 6705414, *1 (M.D. Fla. Nov. 26, 2014) (“Florida courts tend to prefer

 abatement rather than dismissal when confronted with a premature bad faith claim.”);

 O’Rourke v. Provident Life and Acc. Ins., Co., 48 F. Supp. 2d 1383, 1384 (S.D. Fla. 1999)

 (explaining that abatement of an unripe Fla. Stat. §624.155 claim is preferred); Norgaisse v.

 Case No.: 2018-022406-CA-01 (02) 268313 Opp. to M to Dismiss G077.1005 Allstate Fire and

 Cas. Ins. Co., No. 11-000956(14) (Fla. Cir. Ct. Broward County May 21, 2014).
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 5 of 7



        B. Judicial Efficiency Favors Abatement Over Dismissal.

        Not only is abatement preferable to dismissal in this circumstance, allowing Plaintiff’s

 Fla. Stat. §624.155 claim for bad faith to be abated serves judicial economy. State Farm does

 not cite a single case supporting its argument that dismissal without prejudice is preferred

 over abatement or that dismissal would be more judicially efficient. This is because the

 doctrine of abatement is “[r]ooted in notions of judicial economy . . . offer[ing] courts an

 opportunity to maintain a narrow focus on matters currently at issue, while preserving

 premature issues for future review if and when such issues ripe.” O’Rourke, 48 F.Supp. 2d at

 1385; see also Gianassi v. State Farm Mut. Auto. Ins. Co., No. 6:14-cv-1078-Orl-31TBS, 2014

 WL 4999443, *3 (M.D. Fla. Oct. 7, 2014) (“Because abatement offers at least the possibility

 of increased judicial efficiency for those bad faith claims that do become ripe, Count II will

 be abated rather than dismissed.”). Adjudicating both the UM claim and the Fla. Stat.

 §624.155 claim in the same court increases judicial efficiency because it is the insurer’s

 handling of the UM benefits claim (i.e., did the insurer settle the UM claim when it could have

 and should have done so) that is at issue in the Fla. Stat. §624.155 claim. The initial trial as

 to the insured’s total UM damages also “fixes the amount of damages in a first-party bad faith

 action.” GEICO Gen. Ins. Co. v. Paton, 150 So. 3d 804, 807 (Fla. 4th DCA 2014). Plaintiffs’ UM

 damages will be fixed in this action, so abatement serves judicial efficiency and will allow the

 concurrent establishment of Plaintiffs damages for their bad faith claim.

        C. Abatement, as Opposed to Dismissal, Serves the Plaintiff’s Interest.

        The interest of the Plaintiff is best served if Count II is abated, not dismissed. If the

 Court dismisses Count II of the Plaintiff’s Complaint; Plaintiff will have to refile and reserve

 Count II as a separate lawsuit once the issue of Plaintiff’s damages are determined. If the
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 6 of 7



 Court dismisses Count II, Plaintiff will have to incur the additional attorney’s fees and

 expense, as well as time and resources to file another lawsuit. This does not make sense,

 when the Court can simply abate Count II until a determination of Plaintiff’s damages are

 made.

         This sentiment was expressed by the lengthy dissenting opinion in Fridman v. Safeco

 Co. of Illinois, 185 So.3d 1214 (Fla. 2016) written by Judge Sawaya:

         I believe that the majority decision will open the door to mischief by insurers
         who, with this court’s precedent in hand, may sit back while the injured
         insured spends all of his time and effort preparing his case for trial and, after
         the injured insured has hemorrhaged his resources, confess judgment for
         policy limits and prevent the insured from proceeding to have the jury declare
         the full measure of his damages as a predicate for the insured’s ensuing bad
         faith action. Then, the insured will have the arduous task of doing it all again
         when his bad faith action is filed, only to encounter the obstacles of dismissal
         or abatement of the bad faith issues until the damage issue is first resolved so
         the jury will not be prejudiced by the bad faith evidence when
         determining the measure of damages inflicted on the insured by the tortfeasor.

 Id. at 1219. (emphasis added).

         The Court ultimately concluded that the trial court was correct, the 5th DCA was not,

 and that the insured should be allowed to quantify his damages in the forum he or she chose:

         We conclude that an insured is entitled to a jury determination of liability and
         the full extent of his or her damages, which may be in excess of the policy
         limits, in the underlying UM case, prior to litigating a first-party bad faith cause
         of action. This determination is then binding in the subsequent bad faith
         action, provided the parties have had the opportunity for appellate review of
         any trial errors that were timely raised. An approach such as the one taken by
         the trial court in this case—that is, going forward with the trial, including the
         verdict amount in the final judgment, and reserving jurisdiction to consider a
         motion to amend to add the bad faith cause of action—appropriately
         addresses how the parties can review that jury determination of the extent of
         the damages for error prior to it being used in the subsequent bad faith
         litigation as an element of damages.

 Id. at 1229 (emphasis added).
Case 1:19-cv-20883-RS Document 21 Entered on FLSD Docket 07/03/2019 Page 7 of 7



        WHEREFORE, Plaintiff Juan Canoura, respectfully requests that this Court deny

 Defendant, State Farm’s Motion to Dismiss Count II of Plaintiff’s Complaint, enter an order

 that Count II of the Plaintiff’s Complaint be abated and allow this case to proceed and for

 such other relief as this Court deems just and proper.

                                                     Respectfully submitted,


                                                     Law Offices of Diana Santa Maria, P.A.
                                                     University Place, Suite 205C
                                                     5220 South University Drive
                                                     Ft. Lauderdale, Florida 33328
                                                     Telephone: 954 434-1077
                                                     Fax: 954 434-4462

                                                     /s/ Diana Santa Maria
                                                     DIANA SANTA MARIA, ESQ.
                                                     Florida Bar No. 473340
                                                     diana@santamarialaw.net
                                                     pleadings@santamarialaw.net




                                 CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

 by Electronic mail this 3rd day of July 2019, to counsel for Defendant at these email

 addresses: jonathan@bclrlaw.com; dhernandez@bclrlaw.com; and erin@bclrlaw.com.
